Filed 5/21/15 P. v. Green CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B255312
                                                                  (Super. Ct. Nos. TA125843, TA125984)
     Plaintiff and Respondent,                                             (Los Angeles County)

v.

NICHOLAS GREEN,

     Defendant and Appellant.



                   An amended information charged Nicholas Green with first degree burglary
(Pen. Code, § 459),1 two counts of criminal threats (§ 422, subd. (a)), assault with a
deadly weapon (§ 245, subd. (a)(1)), two counts of assault by means likely to produce
great bodily injury (§ 245, subd. (a)(4)), and two counts of misdemeanor vandalism
(§ 594, subd. (a)). The information included great bodily injury (§ 12022.7, subd. (a)),
one "strike" (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), and prior conviction (§§ 667,
subd. (a)(1), 667.5, subds. (b)-(c), 1192.7, 1203, subd. (e)(4)) allegations.
                   The trial court declared a doubt as to Green's competence to stand trial and
suspended the proceedings so that psychologist Haig Kojian could assess him. (§ 1368.)




         1 All statutory references are to the Penal Code.
Based on Dr. Kojian's report, the trial court found Green competent. (§§ 1369, 1370.)
Green subsequently brought an unsuccessful Marsden motion.2
              The jury could not reach a verdict on one of the counts of assault by means
likely to produce great bodily injury, which the trial court dismissed in the interest of
justice. (§ 1385.) On the count of assault with a deadly weapon, the jury convicted
Green of the lesser included offense of simple assault. (§ 240.) He was convicted as
charged on the remaining counts. He admitted the prior convictions.
              The trial court sentenced Green to 20 years in state prison. It designated
the count of first degree burglary as the principal term, imposed the six-year upper-term
sentence on that count, doubled as a second strike, and added a five-year enhancement for
the prior conviction. On both of the criminal threats counts, the trial court imposed
concurrent terms of four years (the mid-term sentence of two years, doubled as a second
strike). On the simple assault count, the trial court imposed a concurrent term of six
months. On the count of assault by means likely to produce great bodily injury, the trial
court imposed a consecutive term of two years (one-third the mid-term sentence of three
years, doubled as a second strike) plus a one-year enhancement for causing great bodily
injury. On both of the vandalism counts, the trial court imposed concurrent terms of one
year. Green was awarded 567 days of presentence custody credit.
              Green went to his mother's house and demanded that she open the door.
When she refused, he wrapped a scarf around his hand and smashed the window, which
shattered. He climbed into the house through the window, stood in front of her, and said,
"Bitch, I'm going to kill you." He cut her hand with a shard of glass. She attempted to
call the police, but he grabbed her cell phone and smashed it. After being escorted by the
police to the patrol car, he freed his leg from the restraint and kicked out the rear window.
              Four weeks later, Green brought bottles and cans to the recycling center.
He argued over the price with Isidoro Rivera-Vargas, who worked there with his wife and
child. Green told him that he was going to kill him and his family. He swung a metal


       2 (People v. Marsden (1970) 2 Cal. 3d 118.)

                                              2
shovel at him, striking a gate separating them. Green left after Rivera-Vargas told him
that he was calling the police.
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On November 4,
2014, we notified Green that he had 30 days in which to advise us of any claims he
wished us to consider. Subsequently, we granted counsel's request on Green's behalf for
an extension of time until January 3, 2015. On January 2, 2015, we again notified Green
of his ability to submit arguments in support of his appeal and extended the time for him
to do so by 30 days. No response has been received.
              We have reviewed the entire record and are satisfied that Green's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at pp. 441-
442.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                          PERREN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             3
                               Laura R. Walton, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             Linda L. Gordon, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          4